Citation Nr: 1340638	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left leg radiculopathy associated with lumbar disc disease, effective from December 5, 2012.

2.  Entitlement to a higher initial rating for left leg radiculopathy associated with lumbar disc disease, rated as noncompensably disabling prior to December 5, 2012 and 10 percent disabling thereafter.



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1991 to January 1992, from February 2000 to September 2000 and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted the Veteran's claim for service connection for left leg radiculopathy associated with lumbar disc disease and assigned an initial noncompensable rating, effective March 8, 2011.

In January 2013, the RO partially granted the Veteran's claim for a higher initial rating and awarded 10 percent rating for left leg radiculopathy, effective December 5, 2012.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals VA treatment records dated through October 2011; such records appear to have been considered in the September 2012 statement of the case.


FINDING OF FACT

1.  In January 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was satisfied with the assigned 10 percent rating for left leg radiculopathy.

2.  Effective March 8, 2011, the Veteran's left leg radiculopathy associated with lumbar disc disease is manifested by mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to a higher initial 10 percent rating for left leg radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  A 10 percent rating for left leg radiculopathy have been met effective from March 8, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4. 124, Diagnostic Code 8520 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Entitlement to a rating in excess of 10 percent for the service-connected left leg radiculopathy.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.              § 20.204 (2013).  

In the present case, the Veteran withdrew the appeal regarding the issue of entitlement to a higher initial 10 percent rating for left leg radiculopathy in a January 2013 statement.  Hence, with respect to such issue, there remain no allegations of errors of fact or law for appellate consideration.   Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 

B.  Entitlement to a compensable 10 percent rating for the service-connected left leg radiculopathy prior to December 5, 2012.

The Board notes that this is an appeal of the rating assigned in connection with the grant of service connection for left leg radiculopathy.  In April 2012, the RO granted service connection for radiculopathy of the left leg (claimed as left leg pain) as secondary to the service-connected lumbar disc disease.  The RO granted service connection and assigned a noncompensable rating effective from March 8, 2011.  The Veteran appealed the assigned rating of 0 percent.  In a January 2013 rating decision, the RO increased the rating for this disability to 10 percent effective from December 5, 2012 (date of a VA examination).  The RO has assigned staged ratings in connection with the Veteran's claim for a higher compensable rating for the service-connected radiculopathy of the left leg.  As noted above, the Veteran indicated he was satisfied with the assigned 10 percent rating; however, he wants the assigned rating from an earlier effective date.  

The Board finds that the preponderance of the evidence shows that during the entire appeal period that the Veteran's service-connected left leg radiculopathy warrants a 10 percent rating.  In this regard, the Board notes that the Veteran has complaints of pain, weakness, tingling and numbness in the left lower extremity.  He has undergone EMG and MRI studies in 2011 and 2012.  He also has undergone VA examinations in August 2011 and in December 2012.  When examined in 2012, it was noted that the Veteran had incomplete paralysis of the sciatic nerve on the left which was considered mild.  While the examiner noted that EMG testing was normal, the examiner also noted findings in MRI studies which were supportive of left leg radiculopathy.  Therefore, despite normal examinations and normal EMG testing, the examiner concluded that MRI studies results were consistent with a diagnosis of mild left lower extremity lumbar radiculopathy.  The examiner also stated that the Veteran's reported symptoms were consistent with this finding.  

Taking the evidence as a whole, including the Veteran's consistent symptoms of pain, numbness, weakness, and tingling of the left lower extremity, as well as a medical explanation of the physical examination results and objective testing, the Board finds that the evidence is at the very least in equipoise as to a finding that the Veteran had mild incomplete paralysis of the left sciatic nerve prior to December, 5, 2012.  (See VA examination reports and diagnostic studies from 2011 to 2012).  Consequently, a 10 percent rating is warranted from the date service connection was awarded for this condition, March 8, 2011.  See Diagnostic Code 8520 showing that a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.

As the Veteran has stated that he was satisfied with the current rating (i.e. 10 percent rating assigned) this award is considered a complete grant of benefits.  Consequently, there is no need to discuss application of whether the duty to notify or assist has been satisfied.

ORDER

The appeal on the issue of entitlement to a higher initial 10 percent rating for left leg radiculopathy is dismissed.

A 10 percent rating is warranted for left leg radiculopathy associated with lumbar disc disease from March 8, 2011.




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


